Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The instant claims require a deposition apparatus comprising:

	A rotatable substrate drum in a chamber with at least on substrate inserted in a direction from the circumference towards the center of the drum;
	A substrate mounting slot detachably and radially mounted to the drum;
	A plurality of source metal targets to deposit onto the substrate’s lateral side, including the side and parts of the top and bottom sides adjacent the later side, exposed and protruding from the drum;

While prior art discloses knowledge in the art of using a rotatable drum to mount substrates with a plurality of sputtering target sources (see Scobey, as previously applied), and knowledge of processing substrates within a rotatable drum having their lateral sides exposed from a drum (see Yamaguchi, as previously applied), none of the prior art teaches nor suggests the drum configuration of the instant claims, with detachable radial slots for the substrates and use of the drum within a multi-target sputtering chamber.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on M-R 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASON BERMAN/Primary Examiner, Art Unit 1794